FILE COPY




                                      IN THE SUPREME COURT OF TEXAS
                                                -- -- -- --
                                                   denied

NO. 14-0758

 DAVID S. BAGWELL, INDIVIDUALLY
 AND AS TRUSTEE OF THE DAVID S.
                                                           §
 BAGWELL TRUST; MARILYN D.
                                                           §
 GARNER, CHAPTER 7 TRUSTEE FOR                                                                    Dallas County,
                                                           §
 THE DAVID BAGWELL COMPANY;
                                                           §
 AND EVERMORE COMMUNITIES,                                                                           5th District.
                                                           §
 LTD.
                                                           §
 v.
 RIDGE AT ALTA VISTA INVESTMENTS
 I, LLC



                                                                                                September 4, 2015

             Petitioners' petition for review, filed herein in the above numbered and styled case, having been duly
 considered, is ordered, and hereby is, denied.

                                                                                                 October 23, 2015

             Petitioners' motion for rehearing of petition for review, filed herein in the above numbered and styled
 case, having been duly considered, is ordered, and hereby is, denied.


                                               

             I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do                 hereby certify that the
 above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under the date shown.
             It is further ordered that petitioner, DAVID S. BAGWELL, INDIVIDUALLY AND AS TRUSTEE
 OF THE DAVID S. BAGWELL TRUST; MARILYN D. GARNER, CHAPTER 7 TRUSTEE FOR THE
 DAVID BAGWELL COMPANY; AND EVERMORE COMMUNITIES, LTD., pay all costs incurred on this
 petition.
             WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the 23rd day of
 October, 2015.



                                                                Blake A. Hawthorne, Clerk

                                                                By Monica Zamarripa, Deputy Clerk